Exhibit 10.3 SECURITY AGREEMENT This Security Agreement (this “Agreement”) is entered into as of October 14, 2009 by and between MIDAS MEDICI GROUP HOLDINGS, INC., a Delaware corporation (“Midas Medici”), UTILIPOINT INTERNATIONAL, INC., a New Mexico corporation (“Utilipoint”) (Midas Medici and Utilipoint, collectively, the “Borrower”), on the one hand, and PROFICIO BANK, a Utah corporation (the “Lender”), on the other hand. Recitals A.Borrower desires to borrow funds from the Lender. B.As a condition precedent to making a revolving loan to Borrower pursuant to that certain Revolving Loan Agreement by and between and among Borrower and Lender of even date herewith (the “Loan Agreement”), the Lender has required Borrower to execute and deliver this Agreement. Agreement NOW, THEREFORE, in consideration of the above recitals and the mutual covenants hereinafter set forth, the parties hereto agree as follows: 1.Creation of Security Interest.In order to secure the payment and performance of the Secured Obligations (as defined below), the Borrower hereby assigns, pledges and grants to the Lender, a security interest in all of the following of their respective properties and assets, in each case whether now owned or hereafter acquired and wherever located (collectively, the “Collateral”): All property and assets of the Borrower of every nature and kind whatsoever, including, without limitation, all machinery, equipment and supplies, appliances, computers and related equipment, tools, tooling, furniture, furnishings, fixtures, goods, inventory, raw materials, work in process, finished goods and materials owned by the Borrower, accounts, accounts receivable, general intangibles, names, trademarks, service marks, intellectual property, software, chattel paper, documents, instruments (whether negotiable or non-negotiable), deposit accounts, investment property, securities, securities entitlements, money, contract rights and rights to payment of every kind; and all products, additions, accessions, replacements and substitutions of or for any of the above-described collateral; and all books and records of the Borrower with respect to all such collateral; and all proceeds therefrom, including:(i)whatever is now or hereafter receivable or received by Borrower upon the sale, exchange, collection or other disposition of any item of collateral, whether voluntary or involuntary, whether such proceeds constitute accounts, inventory, general intangibles, equipment, intellectual property or other assets; (ii)any such items which are now or hereafter acquired by the Borrower with any proceeds of any such collateral; and (iii)any insurance or payments under any indemnity, warranty or guaranty now or hereafter payable by reason of damage or loss or otherwise with respect to any item of collateral or any proceeds thereof. 1 2.Secured
